Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-20 are allowed over the prior art of record.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the closes prior art of record, Londre (U.S. Pub No. 2005/0110681) in figures 2-5 teaches: A line replaceable unit for an array antenna, the line replaceable unit comprising: an electromechanical panel having a front surface in communication with electronics of the array antenna, and a rear surface opposing the front surface; and a mounting bracket (22) that is attached to the rear surface and extends perpendicular to the rear surface opposite the electronics, wherein the mounting bracket is a right-angle bracket that has orthogonal flanges that are configured to align the line replaceable unit within the array antenna. As recited in independent claim 1.
However, the prior art of record does not teach or suggest: “wherein a right angle is formed by the orthogonal flanges at a corner of the rear surface, wherein at least one of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845